DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 9, 10, 13-17, 21, 22, and 25 are pending in the application.
Applicant’s amendment to the claims, filed on March 18, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on March 18, 2022, is acknowledged.
Applicant’s submission of replacement drawing figures, filed on March 18, 2022, is acknowledged.
Applicant’s submission of an English translation of the foreign priority application, filed on March 18, 2022, is acknowledged.
Applicant’s remarks, filed on March 18, 2022 in response to the non-final rejection mailed on September 21, 2021 have been fully considered.
Rejections and objections not reiterated from previous office actions are hereby withdrawn. 
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
The elected subject matter is:
Group II, corresponding to currently pending claims 13-17, 21, 22, and 25, drawn to the technical feature of a method for measuring cleanliness of a blood-related sample, a bio-related sample, a blood-related instrument, or a bio-related instrument, comprising using an enzyme that catalyzes a reaction that produces ATP from ADP, luciferin, luciferase, and a metal salt; 
species A), pyruvate kinase (PK); and
species AA), pyruvate orthophosphate dikinase (PPDK).
Claims 1-5, 9, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 3, 2021.
Claims 13-17, 21, 22, and 25 are being examined on the merits with claims 15, 17, and 25 being examined only to the extent the claims read on the elected subject matter.  

Drawing Figures
The objection to the drawings filed on August 5, 2019 is withdrawn in view of the applicant’s submission of replacement drawing figures.

Specification/Informalities
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the applicant’s amendment to the specification.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 13-17, 21, and 22 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the applicant’s instant amendment to claims 13 and 14.

Claim Interpretation
As amended, claims 13, 15-17, and 21 are drawn to a method for detecting blood contamination in a non-blood sample or on an instrument of interest, comprising contacting the sample or instrument with a reaction mixture for detecting ATP, the reaction mixture comprising an enzyme that catalyzes a reaction that produces ATP from ADP, luciferin, luciferase, and a metal salt; and wherein emission of light from the reaction mixture indicates blood contamination of the sample or instrument.
The phrase “a non-blood sample” in claim 13 is interpreted as a sample that is not blood. 
The method of claims 13, 15-17, and 21 requires the single active step of “contacting the sample or instrument with a reaction mixture for detecting ATP, the reaction mixture comprising an enzyme that catalyzes a reaction that produces ATP from ADP, luciferin, luciferase, and a metal salt". The preamble recitation of “for detecting blood contamination in a non-blood sample or on an instrument of interest” in claim 13 is interpreted in accordance with MPEP 2111.02 as reciting an intended use of the claimed method. The wherein clause “wherein emission of light from the reaction mixture indicates blood contamination of the sample or instrument” in claim 13 is interpreted in accordance with MPEP 2106.II.C as reciting a correlation between the blood contamination and the emission of light without otherwise limiting the single active step of the claim. 

As amended, claims 14, 22, and 25 are drawn to a method for detecting biogenic contamination in a non-biogenic sample or on an instrument of interest, comprising contacting the sample or instrument with a reaction mixture for detecting ATP, the reaction mixture comprising an enzyme that catalyzes a reaction that produces ATP from ADP, luciferin, luciferase, and a metal salt; and wherein emission of light from the reaction mixture indicates biogenic contamination of the sample or instrument.
The method of claims 14, 22, and 25 requires the single active step of “contacting the sample or instrument with a reaction mixture for detecting ATP, the reaction mixture comprising an enzyme that catalyzes a reaction that produces ATP from ADP, luciferin, luciferase, and a metal salt". The preamble recitation of “for detecting biogenic contamination in a non-biogenic sample or on an instrument of interest” in claim 14 is interpreted in accordance with MPEP 2111.02 as reciting an intended use of the claimed method. The wherein clause “wherein emission of light from the reaction mixture indicates biogenic contamination of the sample or instrument” in claim 14 is interpreted in accordance with MPEP 2106.II.C as reciting a correlation between biogenic contamination and the emission of light without otherwise limiting the single active step of the claim. 

Claim Rejections - 35 USC § 102
Claims 13, 15-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2009/0011406 A1; cited on the IDS filed on August 5, 2019; hereafter “Suzuki”).
Suzuki discloses a composition for measuring ATP, ADP, and AMP, the composition comprising pyruvate kinase (an enzyme that catalyzes a reaction that produces ATP from ADP), pyruvate orthophosphate dikinase (an enzyme that catalyzes a reaction that produces ADP or ATP from AMP), luciferin, luciferase, and magnesium acetate (a metal salt) (paragraph [0046]). Suzuki discloses contacting blood plasma or erythrocytes (any one of which is considered to be “a non-blood sample” because neither of plasma nor an erythrocyte is blood) with the above-noted composition and measuring ATP, ADP, and AMP (paragraphs [0051], [0052], and [0053]).
Regarding claim 21, one of skill in the art would recognize that Suzuki’s blood plasma or erythrocytes might be contaminated with blood. 
Therefore, given a broad, yet reasonable interpretation of the claims as set forth above, Suzuki anticipates claims 13, 15-17, and 21 as written. 

RESPONSE TO REMARKS: The applicant argues that Suzuki’s method is for judging fatigue, which is entirely different from the claimed invention of this application. The applicant argues that measuring blood contamination or biogenic contamination in a non-blood sample or on an instrument of interest is the objective of the claimed invention, not measuring a blood sample or biogenic sample per se. The applicant exemplifies typical instruments of interest and states that in order to use such instruments on the next patient, after sterilization, such instruments should be free of blood or biogenic contamination. The applicant argues that the claimed method addresses such needs by contacting the sample or instrument with the recited reaction mixture. According to the applicant, ATP was previously considered to be an excellent substance for such detection since the luciferin/luciferase system could effectively detect ATP even at low levels, however, upon applying such technology to instruments or samples that may be contaminated by blood, the present inventors discovered that ATP is degraded rapidly and thus, measurement of ATP alone cannot accurately evaluate blood remaining in or adhered on a sample. Further according to the applicant, surgical instruments are usually washed and sterilized with an autoclave, and the present inventors found that ATP is degraded at high temperatures. Thus, according to the applicant, if the ATP of a surgical instrument was measured after sterilization with an autoclave at high temperatures, the ATP readout may not accurately reflect the actual presence of blood contamination. The applicant explains that the claimed method addresses such problems by detecting not only ATP but also ADP and that the present inventors examined how ATP+ADP or ATP+ADP+AMP is degraded in diluted blood samples over time and found that the initial amount (100%) is surprisingly maintained around 90 to 95% (ATP+ADP), or almost 100% (ATP+ADP+AMP), even for several tens of minutes at 25 degrees Celsius. According to the applicant, the present inventors have now surprisingly found that the accurate detection of blood remaining in or attached to blood-related instruments such as surgical instruments is enabled for measuring ATP+ADP or ATP+ADP+AMP, but not ATP alone. The applicant argues that Suzuki teaches that the concentration of ADP is to be calculated by subtracting the amount of (ATP+AMP) from the amount of (ATP+ADP+AMP), which is in contrast to the claimed method which detects ADP by converting ADP into ATP using an enzyme that catalyzes a reaction that produces ATP from ADP. The applicant explains that the typical enzyme that can be used to convert ADP into ATP may include pyruvate kinase (PK), i.e., the elected species, and upon reading the teachings in the present specification, the skilled artisan will immediately recognize that other enzymes listed in claim 15 can also be used. Thus, according to the applicant, the claimed invention is novel over Suzuki.
The applicant’s argument is not found persuasive. As stated above, claim 13 requires only a single active step, which is contacting a non-blood sample or instrument of interest with a reaction mixture for detecting ATP, the reaction mixture comprising an enzyme that catalyzes a reaction that produces ATP from ADP, luciferin, luciferase, and a metal salt. The reference of Suzuki discloses the recited active method step. The preamble and wherein clause of claim 13 do not limit the active step of the claimed method and given a broadest reasonable interpretation, claims 13, 15-17, and 21 encompass the method of Suzuki. 

Claims 14, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Champiat, D. (US 2008/0014607 A1; cited on Form PTO-892 mailed on September 21, 2021; hereafter “Champiat”).
The reference of Champiat discloses a method for detecting cells by determining the adenyl nucleotides (ATP, ADP, and AMP) in a sample (paragraph [0046]). More specifically, Champiat discloses a method for measuring Streptococcus faecalis in a soil sample (a non-biogenic sample) using pyruvate kinase, luciferin, luciferase, and pyruvate orthophosphate dikinase in a Tris buffer (Example 2, paragraphs [0073] and [0074]). Champiat teaches the luciferase reaction requires Mg2+ (paragraph [0013]) and discloses Tris buffer with magnesium salt (paragraph [0127]). Champiat discloses that the soil contains 260 CFU/L of S. faecalis (paragraph [0074]). 
Therefore, given a broad, yet reasonable interpretation of the claims as set forth above, Champiat anticipates claims 14, 22, and 25 as written. 

RESPONSE TO REMARKS: The applicant argues that the method of Champiat is directed to counting cells, which differs from the claimed invention. The applicant argues that in the instantly claimed method, ADP is detected by converting ADP into ATP using an enzyme that catalyzes a reaction that produces ATP from ADP. The applicant argues that the method of Champiat cannot be carried out when the cells contaminating the non-blood sample, non-biological sample or instrument of interest are unknown, which is in contrast to the instant claimed method, which can be carried out on non-blood samples, nonbiological samples or instruments of interest without the need to know what population of cells contaminates the sample or instrument.
The applicant’s argument is not found persuasive. As stated above, claim 14 requires only a single active step, which is contacting a non-blood sample or instrument of interest with a reaction mixture for detecting ATP, the reaction mixture comprising an enzyme that catalyzes a reaction that produces ATP from ADP, luciferin, luciferase, and a metal salt. The reference of Champiat discloses the recited active method step. The preamble and wherein clause of claim 14 do not limit the single active step of the claimed method and given a broadest reasonable interpretation, claims 14, 22, and 25 encompass the method of Champiat. 

The rejection of claims 14 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Instruction Manual (2017, pp. 5-8; cited on Form PTO-892 mailed on September 21, 2021; hereafter “Instruction Manual”) is withdrawn in view of the applicant’s submission of an English translation of the foreign priority application and the applicant’s corresponding remarks at p. 12. 

Claim Rejections - 35 USC § 103
Even if the applicant’s amended claims 14, 22, and 25 are distinct from the method of Champiat, the following rejection still applies. 
Claims 14, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rakotonirainy et al. (Luminescence 23:182-186, 2008; cited on Form PTO-892 mailed on September 21, 2021; hereafter “Rakotonirainy”) in view of Champiat (supra).
The reference of Rakotonirainy generally discloses a method for assaying for ATP, ADP, and AMP using pyruvate kinase and luciferase to detect fungal spore contamination on documents (a non-biogenic sample) (p. 182, abstract; p. 183, paragraph bridging columns 1 and 2). Rakotonirainy discloses a reaction mixture comprising a luciferin-luciferase reagent and pyruvate kinase (p. 183 under the heading “Main reagents” and p. 184, column 2, bottom) and contacting the reaction mixture with a sample (p. 184, column 2, bottom). Rakotonirainy discloses pyruvate kinase converts ADP to ATP (p. 184, sentence bridging columns 1-2).
Regarding claim 22, given that Rakotonirainy’s method detects for ADP and AMP, one of skill in the art would recognize that ATP contained in the fungal spores may have been degraded to ADP or AMP (p. 183 under the heading “ATP, ADP and AMP assays”). 
The difference between Rakotonirainy and the claimed invention is that Rakotonirainy does not disclose a metal salt as recited in claim 14.
The reference of Champiat teaches the luciferase reaction requires Mg2+ (paragraph [0013]) and teaches Tris buffer with magnesium salt as being suitable for a reaction mixture comprising pyruvate kinase, luciferin, and luciferase (paragraphs [0125] to [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rakotonirainy and Champiat to include a magnesium salt in the reaction mixture of Rakotonirainy. One would have been motivated to include a magnesium salt in the reaction mixture of Rakotonirainy because the method of Rakotonirainy includes a luciferase reaction and Champiat teaches the luciferase reaction requires Mg2+. One would have had a reasonable expectation of success to include a magnesium salt in the reaction mixture of Rakotonirainy because Champiat teaches Tris buffer with magnesium salt as being suitable for a reaction mixture comprising pyruvate kinase, luciferin, and luciferase. Therefore, the method of claims 14, 22, and 25 would have been obvious to one of ordinary skill in the art before the effective filing date.

RESPONSE TO REMARKS: Addressing the reference of Rakotonirainy, the applicant argues the reference of Rakotonirainy does not disclose measuring ATP+ADP or ATP+ADP+AMP for detecting blood contamination in non-blood samples or instruments and one would not have been motivated to arrive at the claimed method based on Rakotonirainy.
The applicant’s argument is not found persuasive. Claim 14 does not recite detecting blood contamination in non-blood samples or instruments and the rejection is based on a combination of Rakotonirainy and Champiat not just the reference of Rakotonirainy.

Even if the applicant’s amended claims 13, 15-17, and 21 are distinct from the method of Suzuki, the following rejection still applies. 
Claims 13, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rakotonirainy (supra) in view of Champiat (supra) as applied to claims 14, 22, and 25 above, and further in view of Hansen et al. (“ATP bioluminescence – for kitchen hygiene and cleaning control of surgical instruments”, Int. J. Infect. Contr. 4:1, 2008, 4 pages; cited on Form PTO-892).  
The relevant teachings of Rakotonirainy and Champiat as applied to claims 14, 22, and 25 are set forth above.
Regarding 17, Champiat further teaches addition of pyruvate orthophosphate dikinase for ATP bioluminescence assay.
The difference between claims 13, 15-17, and 21 and the combination of Rakotonirainy and Champiat is that the combination does not teach or suggest detecting blood contamination by ATP bioluminescence assay. 
The reference of Hansen teaches that reprocessing procedures for medical devices is often monitored by determination of residual blood on instruments after reprocessing, however, described methods for detection of blood are too cumbersome to be performed routinely at reprocessing sites for medical devices (p. 1, column 1). Hansen teaches ATP is a constituent of all living cells and teaches ATP bioluminescence assay to verify success of cleaning in reprocessing of medical devices (p. 1, column 2) and for quality control of reprocessing of surgical instruments (p. 3, column 1). More specifically, Hansen teaches using ATP bioluminescence assay to check endoscope reprocessing (p. 2, column 2) and to verify the cleaning of contaminated surgical instruments in the context of validation of washer-disinfectors (p. 3, Figure 4 and column 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rakotonirainy, Champiat, and Hansen to apply the ATP bioluminescence assay of Rakotonirainy and Champiat for detecting blood contamination on surgical instruments. One would have been motivated to and would have had a reasonable expectation of success to apply the ATP bioluminescence assay of Rakotonirainy and Champiat for detecting blood contamination on surgical instruments because Rakotonirainy and Champiat teach ATP bioluminescence assays for detection of ATP and Hansen teaches ATP bioluminescence assay for blood contamination on surgical instruments. Also, Hansen does not provide a detailed methodology for conducting an ATP bioluminescence assay, while Rakotonirainy and Champiat teach detailed methods for conducting ATP bioluminescence assays. Therefore, the method of claims 13, 15-17, and 21 would have been obvious to one of ordinary skill in the art before the effective filing date.

The rejection of claims 13, 15-17, and 21 under 35 U.S.C. 103 as being unpatentable over Instruction Manual (supra) in view of Kikkoman (2017, 2 pages; cited on Form PTO-892 mailed on September 21, 2021; hereafter “Kikkoman”) is withdrawn in view of the applicant’s submission of an English translation of the foreign priority application and the applicant’s corresponding remarks at pp. 12-13. 

Conclusion
Status of the claims:
Claims 1-5, 9, 10, 13-17, 21, 22, and 25 are pending.
Claims 1-5, 9, and 10 are withdrawn. 
Claims 13-17, 21, 22, and 25 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656